Case 1:20-cv-08608-NLH-KMW Document 22 Filed 04/13/21 Page 1 of 2 PageID: 76



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    RAYMOND AIGBEKAEN,                   1:20-cv-8608 (NLH) (KMW)

                   Plaintiff,            MEMORANDUM OPINION & ORDER

          v.

    DONALD TRUMP, et al.,

                   Defendants.


APPEARANCES:

Raymond Aigbekaen
94655-379
Danbury
Federal Correctional Institution
Inmate Mail/Parcels
33-1/2 Pembroke Station
Danbury, Ct 06811

HILLMAN, District Judge

      WHEREAS, Plaintiff Raymond Aigbekaen is proceeding on an

amended complaint, ECF No. 12; and

      WHEREAS, the Court screened the amended complaint under 28

U.S.C. § 1915 and permitted the Religious Freedom Restoration

Act claims and the Eighth Amendment excessive force claim to

proceed, ECF No. 14; and

      WHEREAS, the matter was administratively terminated under

Local Civil Rule 10.1 after mail sent to Plaintiff was returned

to the Court, ECF No. 18; and

      WHEREAS, Plaintiff submitted a change of address
Case 1:20-cv-08608-NLH-KMW Document 22 Filed 04/13/21 Page 2 of 2 PageID: 77



notification, ECF No. 21; and

      WHEREAS, the Clerk shall be ordered to reopen the matter as

Plaintiff has submitted his address; and

      WHEREAS, the Clerk shall also be ordered to resend the

Court’s January 15, 2021 Order and the transmittal letter

explaining the procedure for completing United States Marshal

(“Marshal”) 285 Forms (“USM-285 Forms”) to Plaintiff; and

      WHEREAS the Court shall extend the time for service 90 days

from the date of this Order, Fed. R. Civ. P. 4(m),

      THEREFORE, IT IS on this      13th       day of April, 2021

      ORDERED that the Clerk shall reopen this matter; and it is

further

      ORDERED that the Clerk shall resend the Court’s January 15,

2021 Order, ECF No. 14, and the USM-285 Forms transmittal letter

to Plaintiff; and it is further

      ORDERED that that the time for service is extended 90 days

from the date of this Order, Fed. R. Civ. P. 4(m); and it is

finally

      ORDERED that the Clerk shall send Plaintiff a copy of this

Order by regular mail.


                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
